DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2 and  4-21 are currently pending.  Claim 3 has been cancelled. Claims 16-21 are new.

Election/Restrictions
Newly submitted claims 17-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 1-15, particularly independent claims 1 and 13, are drawn to a system and method for digital authentication characterized by a second contract which undergoes a change in state from “un-validated” to “validated” caused by a validation operation performed by the user device wherein the user device validates the received second contract against the first contract on the decentralized trust network; 
While newly submitted claims 17-21 are drawn to a method for digital authentication also characterized by a second contract which undergoes a change in state from “un-validated” to “validated” caused by a synchronizing operation performed by the server.
Since the Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Remarks
Applicant's remarks filed 08/31/2022 have been fully considered.
The Applicant submits, “…the limitations of claim 12 have been added to the limitations of claim 1 in order to be written in allowable form as new independent claim 17.”.  
The Examiner finds:
Upon comparing the limitations of claim 12 and newly added claim 17, the Examiner agrees only that the limitations of claim 12  have been added in-part to the limitations of claim 1 in order to form claim 17. 
More specifically, claim 17 fails to include the language requiring that the owner device and the user device each have an account on the decentralized trust network for facilitating access to the server, as is recited in claim 12. Furthermore, claim 12 does not recite that the synchronizing operation, which is carried out by the server, functions to cause a change in validation state.

Allowable Subject Matter
Claims 1, 2 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 13 have been amended so as to include the limitations of previously objected to claim 3 and are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIONNE PENDLETON/Primary Examiner, Art Unit 2689